

114 S104 IS: Natural Disaster Fairness in Contracting Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 104IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for full and open competition for Federal contracts related to natural disaster
			 reconstruction efforts. 1.Short
 titleThis Act may be cited as the Natural Disaster Fairness in Contracting Act of 2015.2.DefinitionsIn this Act:(1)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code.(2)Full and open
 competitive proceduresThe term full and open competitive procedures has the meaning given the term full and open competition in section 107 of title 41, United States Code.(3)Natural
 disaster reconstruction effortsThe term natural disaster reconstruction efforts means reconstruction efforts undertaken in an area subject to a declaration by the President of a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).3.Competition
			 requirements(a)In
 generalExcept as provided in subsection (b), the head of an executive agency, in entering into a contract to procure property or services in connection with natural disaster reconstruction efforts, shall comply with the requirements under section 3301 of title 41, United States Code.(b)ExceptionsThe exceptions to the requirement for competitive procedures provided under paragraphs (3), (4), and (7) of section 3304(a) of title 41, United States Code, shall not apply to a contract described in subsection (a).4.Written approval
			 for use of noncompetitive procedures required for certain contracts(a)Approval
 requiredThe head of an executive agency may enter into a contract to procure property or services in connection with natural disaster reconstruction efforts using other than full and open competition only upon the written approval of the President or the President’s designee.(b)Congressional
			 notification required(1)In
 generalIf procedures other than full and open competitive procedures are to be used to enter into a contract described in subsection (a), the head of the executive agency negotiating such contract shall notify the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and the standing committees of the Senate and the House of Representatives that have jurisdiction over the executive agency not later than 7 calendar days before the award of the contract.(2)JustificationThe notification under paragraph (1) shall include—(A)the justification for the use of other than full and open competitive procedures;(B)a brief description of the contract’s scope;(C)the amount of the contract;(D)a discussion of how the contracting agency identified and solicited offers from contractors;(E)a list of the contractors solicited; and(F)the justification and approval documents, required under section 3304(e)(1) of title 41, United States Code, upon which the determination of use of procedures other than full and open competitive procedures was based.(c)Scope of
			 requirements(1)Size of
 contractsThis section shall not apply to contracts of less than $5,000,000.(2)ApplicabilityThis section shall apply to any extension, amendment, or modification of a contract for the procurement of property or services in connection with natural disaster reconstruction efforts entered into before the date of the enactment of this Act using other than full and open competitive procedures.(3)Small business
 exceptionThis section shall not apply to contracts authorized under the Small Business Act (15 U.S.C. 631 et seq.).5.Disclosure
			 required(a)Publication and
			 public availability(1)In
 generalThe head of an executive agency that enters into a contract for the procurement of property or services in connection with natural disaster reconstruction efforts through the use of other than full and open competitive procedures shall publish in the Federal Register or Federal Business Opportunities, and otherwise make available to the public not later than 7 calendar days before the date on which the contract is finalized—(A)the amount of the contract;(B)a brief description of the scope of the contract;(C)an explanation of how the executive agency identified, and solicited offers from, potential contractors to perform the contract, and a list of the potential contractors that were issued solicitations for the offers; and(D)the justification and approval documents, required under section 3304(e)(1) of title 41, United States Code, on which was based the determination to use procedures other than competitive procedures.(2)Scope of
			 requirements(A)Size of
 contractsThis section shall not apply to contracts of less than $5,000,000.(B)ApplicabilityThis section shall apply to any extension, amendment, or modification of a contract entered into before the date of the enactment of this Act using other than full and open competitive procedures.(C)Small business
 exceptionThis section shall not apply to contracts authorized under the Small Business Act (15 U.S.C. 631 et seq.).(b)Relationship to
 other disclosure lawsNothing in this section may be construed as affecting obligations to disclose United States Government information under any other provision of law.6.Contracts
			 entered into under unusual and compelling urgency exception(a)Requirement for
 performance within 6-Month periodThe head of an executive agency may not rely on the exception under section 3304(a)(2) of title 41, United States Code, to enter into a contract to procure property or services in connection with natural disaster reconstruction efforts using procedures other than competitive procedures unless the contract will be performed within a 6-month period.(b)Extended
 notification and disclosure deadlinesThe notification and disclosure deadlines under sections 4(b) and 5(a)(1), respectively, shall be 7 calendar days after the date on which a contract described in subsection (a) is finalized.